

114 SRES 638 ATS: Recognizing the 75th anniversary of the attack on Pearl Harbor and the lasting significance of National Pearl Harbor Remembrance Day.
U.S. Senate
2016-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 638IN THE SENATE OF THE UNITED STATESDecember 10 (legislative day, December 9), 2016Ms. Hirono (for herself, Mr. Schatz, Mr. Blumenthal, Mr. Brown, Ms. Collins, Mrs. Fischer, Mrs. Gillibrand, Mr. Hatch, Ms. Heitkamp, Mr. King, Mr. Kirk, Mr. Manchin, Mrs. McCaskill, Mr. Merkley, Mr. Moran, Mrs. Murray, Mr. Nelson, Mr. Rubio, Mrs. Shaheen, Mr. Sullivan, Mr. Tillis, Ms. Warren, Mr. Menendez, Mr. Bennet, Mr. Peters, Mrs. Feinstein, Mrs. Capito, Mr. Kaine, Mr. Murphy, Mr. Markey, Mr. Warner, Mr. Gardner, and Mr. Thune) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the 75th anniversary of the attack on Pearl Harbor and the lasting significance of
			 National Pearl Harbor Remembrance Day.
	
 Whereas, on December 7, 1941, without warning and minutes before 8:00 a.m., aircraft of the Imperial Japanese Navy attacked military installations of the United States at Pearl Harbor and elsewhere on the island of Oahu, Hawaii;
 Whereas the attack at Pearl Harbor lasted for approximately 5 hours, during which 2,403 members of the Armed Forces of the United States were killed or mortally wounded, 1,247 members of the Armed Forces of the United States were wounded, and 57 civilians lost their lives;
 Whereas Japanese aircraft mercilessly attacked facilities, naval vessels, and aircraft of the United States in 2 waves, destroying or severely damaging numerous vessels of the United States Pacific Fleet and 188 aircraft of the United States, while Japanese submarines torpedoed several vessels of the United States between San Francisco and Honolulu;
 Whereas President Franklin Delano Roosevelt declared the day of the attack on Pearl Harbor a date which will live in infamy, and the people of the United States became united in remembrance of their fallen countrymen and committed to defending the United States against all aggressors;
 Whereas, on the day following the attack on Pearl Harbor, December 8, 1941, Congress declared war against Japan, and 3 days later against Germany, thus beginning the involvement of the United States in a global conflict that would define a generation;
 Whereas more than 400,000 men and women of the United States sacrificed their lives to preserve the sacred freedoms of the United States and to cease forever the spread of Nazism through Europe and imperialism by Japan;
 Whereas, after nearly 4 years of warfare, and following victory on the European front, World War II ended on September 2, 1945, when the Japanese surrendered aboard the USS Missouri;
 Whereas, in 1950, Admiral Arthur Radford ordered that a flagpole be erected over the remains of the USS Arizona, one of the battleships of the United States sunk at Pearl Harbor;
 Whereas the USS Arizona serves as the final resting place for many of the 1,177 crew members of that battleship who lost their lives on December 7, 1941;
 Whereas the USS Arizona also serves as an educational site for people of the United States and international visitors alike, raising awareness about the attack on Pearl Harbor and the perils of war;
 Whereas the terms of the Japanese surrender fostered significant democratic reform in Japan, including ensuring the individual liberty and rights of the people of Japan;
 Whereas the United States has moved beyond the tragedy of Pearl Harbor and war against Japan and, in the years since the conclusion of World War II, has formed a strong and valuable alliance with Japan, including military cooperation and bilateral trade; and
 Whereas, on August 23, 1994, Congress enacted Public Law 103–308 (later codified as section 129 of title 36, United States Code), which designates December 7th of each year as National Pearl Harbor Remembrance Day and requests that the President—
 (1)issue each year a proclamation calling on the people of the United States to observe National Pearl Harbor Remembrance Day with appropriate ceremonies and activities; and
 (2)urge all departments, agencies, and instrumentalities of the Federal Government, and interested organizations, groups, and individuals, to fly the flag of the United States at half-staff each December 7th in honor of the individuals who died as a result of their service at Pearl Harbor: Now, therefore, be it
	
 That the Senate, on the occasion of the 75th anniversary of the December 7, 1941, attack on Pearl Harbor, Hawaii—
 (1)pays tribute to the members of the Armed Forces of the United States and civilians who died in the attack;
 (2)honors the thousands of men and women of the Armed Forces of the United States who paid the ultimate sacrifice and gave their lives in defense of freedom and liberty during World War II;
 (3)acknowledges the continued peaceful and mutually beneficial relationship between the United States and Japan; and
 (4)appreciates the efforts of Japan as one of the most reliable security partners of the United States.